Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 10-23 are allowed.
Regarding independent claim 10,  the prior art of record Noda teaches a control method for a hand held impact wrench using impact and angle sensors to determine a threshold shutoff but fails to teach a second subsequent mode when a mode selector switch is in a second operating mode and  the angular position of the anvil being detected with the aid of the angle sensor as the initial position during the second mode; carrying out second impacts of the hammer onto the anvil, a relative rotation angle of the anvil with respect to the initial position being determined during the second impacts and the second operating mode being ended when the relative rotation angle exceeds a standard angle, and Watanabe teaches a control for an impact wrench that includes multiple modes that occur sequentially and/or with the use of a mode selector switch but fails to teach alone or in proper combination that the torque detector as taught in Watanabe would be used with the angle and impact sensors as taught by Noda or that the single mode as taught by Noda that uses angle and impact sensors for measuring the status of the tool could be used to create multiple modes based on the sensors information, along with all the remaining limitation is the claims.
In conclusion, upon examination the prior art of record was considered as a whole, alone or in proper combination, and neither anticipates nor render obvious these features with all the remaining features claimed in dependent claims 11-23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731